Citation Nr: 0911706	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-15 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for right eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to April 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2006, a statement of the case was issued in April 2007, and a 
substantive appeal was received in April 2007.

Although the Veteran initially requested an RO hearing in 
March 2007, he subsequently withdrew his request in April 
2007.


FINDING OF FACT

Chronic right eye disability did not originate in service or 
for many years thereafter, and is not otherwise etiologically 
related to service.


CONCLUSION OF LAW

Chronic right eye disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in September 2006.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA.  The 
Board finds that there were no defects with respect to the 
timing of the VCAA notice requirement, and the contents of 
the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records are on file, as are VA 
treatment records.  There is no indication of relevant, 
outstanding records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Furthermore, in April 2007 the Veteran withdrew his request 
for a local hearing with a hearing officer and affirmed that 
there is no new evidence for consideration.

The Veteran was afforded a VA examination in November 2006.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained is thorough and contains 
sufficient information to decide the issue on appeal.  See 
Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  
Thus, the Board finds that a further examination is not 
necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The Veteran is seeking entitlement to service connection for 
right eye disability.  He contends that this condition has 
bothered him since military service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  
Degmetich v. Brown, 104 F.3d 1328, 1330-33 (Fed. Cir. 1997).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Id. at 495-98.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

The Board notes that it has reviewed all of the evidence in 
the Veteran's claim file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of the record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Board's analysis will focus 
specifically on what the evidence shows, or fails to show, 
with regard to the claim.

Service treatment records show that the Veteran was admitted 
to a military hospital in January 1963 to receive treatment 
for his right eye.  The Veteran was diagnosed with iritis of 
the right eye due to to an unknown cause during a February 
1963 medical examination.  In April 1963, the Veteran went 
before a Physical Examination Board.  During a hearing in 
connection with the proceeding, it was noted that there was a 
question as to whether the iritis was chronic.  The Board 
found that the Veteran was not unfit for duty.  Through 
questioning it was elicited that the Veteran had completed 
his 3-year enlistment and did not wish to stay in the 
service.  The Veteran was honorably discharged from the Army 
later in April 1963.  

The Veteran's VA outpatient treatment records covering the 
period from December 1991 to November 2006 do not show 
treatment for iritis of the right eye.  The records do show 
that the Veteran received treatment for presbyopia.  In 
August 2004, the Veteran saw an ophthalmologist and had a 
normal exam.  However, in October 2004 the Veteran complained 
that his eyes water continuously.

VA requested an eye examination in connection with this 
appeal.  The medical examination was administered in November 
2006.  During the examination, the Veteran reported that in 
service he was hospitalized for four months for an 
inflammatory eye disease, but that after leaving service he 
eventually got better and did not experience many problems 
with his eyes for several years.  The Veteran stated that 
during the last few years his right eye had been chronically 
red and irritated.  The examiner diagnosed the Veteran as 
having a history of some inflammatory disease in the right 
eye that required hospitalization in the 1960s, but concluded 
that there was no evidence of recurrence of the problem or of 
scarring directly related to the iritis.  The examiner also 
diagnosed the Veteran as having an inflamed pinguecula in his 
right eye and mild cataracts in both eyes.  The examiner 
concluded that there was no causal relationship between the 
history of inflammatory eye disease in service and the 
Veteran's pinguecula, and further concluded that the 
Veteran's cataracts were age-related.

Although the Veteran was treated and discharged from service 
for right eye iritis, there is no competent post-service 
evidence of iritis, or of any residuals thereof.  The 
November 2006 examination diagnosed right eye iritis by 
history only, noting that it had neither recurred, nor 
resulted in any residuals.  In other words, there is no 
medical evidence of current chronic iritis.  It appears that 
the iritis in service was acute, a possibility recognized by 
the Physical Evaluation Board during service.  

The only current documented eye problems include presbyopia, 
pinguecula of the right eye, and mild cataracts.  Refractive 
error of the eye, however, is not considered a disability for 
VA purposes.  See 38 C.F.R. § 3.303(c).  As to the 
pinguecula, the November 2006 examiner concluded that it was 
not etiologically related to service (including the iritis 
treated in service).  Additionally, the examiner concluded 
that the cataracts were age-related; therefore, they are also 
not etiologically related to service.

In short, the only evidence in support of the Veteran's claim 
is his own lay assertions.  As a lay person, however, the 
Veteran is not competent to opine on medical matters such as 
the etiology of medical disorders.  The record does not show, 
nor does the Veteran contend, that the Veteran has 
specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  
Accordingly, the Veteran's lay statements as to etiology are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Although the Veteran is competent to report 
his observations of eye symptoms, he acknowledges the absence 
of eye problems for many years after service until recently, 
and in any event there is no evidence corroborating his 
complaints of eye problems until 2004, over forty years after 
leaving military service.

In sum, there is no post-service evidence of the right eye 
iritis treated in service, no post-service evidence of any 
eye disorder until decades after service, and no competent 
evidence linking any current eye disorder to service.  In 
view of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of entitlement 
to service connection for right eye disability.  The claim is 
denied.


ORDER

Service connection for right eye disability is not warranted.  
The appeal is denied.



____________________________________________

ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


